UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4907



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SCOTT A. LEWIS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:05-cr-00255)


Submitted:   February 12, 2007             Decided:   March 6, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, David R. Bungard, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, R. Booth Goodwin II, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Scott A. Lewis pled guilty to mailing, transporting, or

shipping child pornography in interstate commerce by computer, in

violation of 18 U.S.C. §         2252A(a)(1) (2000) and was sentenced to

ninety-seven months in prison, to be followed by a supervised

release term of life.        Lewis now appeals his sentence.           We affirm.

            Lewis     contends    that      his    sentence--especially         the

supervised release term of life--is unreasonable.                     We review a

sentence imposed after United States v. Booker, 543 U.S. 220

(2005),     to   determine    whether      the     sentence   is   “within      the

statutorily      prescribed   range    .   .   .   and   reasonable.”      United

States v. Hughes, 401 F.3d 540, 546-47 (4th Cir. 2005).                         “[A]

sentence     within    the    proper       advisory      Guidelines     range    is

presumptively reasonable.” United States v. Johnson, 445 F.3d 339,

341 (4th Cir. 2006). “[A] defendant can only rebut the presumption

by demonstrating that the sentence is unreasonable when measured

against the [18 U.S.C.A.] § 3553(a) [West 2000 & Supp. 2006]

factors.”     United States v. Montes-Pineda, 445 F.3d 375, 379 (4th

Cir.) (internal quotation marks and citation omitted), petition for

cert. filed,          U.S.L.W.      (U.S. July 21, 2006) (No. 06-5439).

            Here, Lewis’ ninety-seven-month prison term falls within

the statutorily prescribed range of five to twenty years, see 18

U.S.C. § 2252A(b)(1) (2000), and within the properly calculated

guideline range of 97-121 months.           Further, his supervised release


                                      - 2 -
term   of   life    also   is    statutorily      authorized,      see   18   U.S.C.

§ 3583(k) (2000), and permissible under the guidelines, see U.S.

Sentencing Guidelines Manual § 5D1.2(b), (c) (2005).                 We note that

§ 5D1.2(c) provides: “(Policy Statement) If the instant offense of

conviction is a sex offense . . ., the statutory maximum term of

supervised release is recommended.”               Accordingly, Lewis’ sentence

is presumptively reasonable.

            Lewis failed to rebut the presumption.              We note that, at

sentencing, Lewis raised several arguments in favor of a release

term of less than life. The district court considered and rejected

Lewis’ arguments.      Notably, the court was not persuaded by Lewis’

contentions that his previously spotless criminal record and the

non-violent nature of the instant offense warranted a more lenient

release term.       The court’s concern lay with the possibility of

recidivism.        In this regard, the court was aware that Lewis

committed the instant offense even though, only two months earlier

in a separate investigation, authorities had seized his computer on

suspicion    that    Lewis      had   used   it   to   send   or   receive    child

pornography.

            We conclude that Lewis’ sentence was reasonable, and we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                          AFFIRMED


                                       - 3 -